                Case 19-22640-PGH          Doc 43    Filed 01/30/20      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

IN RE:

SUSAN MARIE KIPTA                                                     Case No.: 19-22640-JKO
          Debtor                /                                     Chapter 13

     DEBTOR’S MOTION TO PAY INTEREST ON PRIORITY CLAIM FILED BY
    THE DEPARTMENT OF THE TREASURY – INTERNAL REVENUE SERVICE

         The Debtor, SUSAN MARIE KIPTA, by and through undersigned counsel, files this

Motion to Pay Interest on Priority Claim Filed by the Department of the Treasury – Internal

Revenue Service and states the following:

   1. On September 23, 2019, the Debtor filed a petition for relief under Chapter 13 of the

         Bankruptcy Code.

   2. The Department of the Treasury – Internal Revenue Service (the “Internal Revenue

         Service”) timely filed Proof of Claim #2-1 on October 30, 2019 reflecting an unsecured

         priority amount due of $17,982.50 for the 2015 and 2018 tax periods.

   3. Per the Debtor’s 2018 Income Tax Return, which has been provided to the Internal

         Revenue Service, the Debtor’s liability for the 2018 tax period is $2,526.00 bringing the

         total unsecured priority amount due to an estimated $16,329.34.

   4. The Internal Revenue Service takes the legal position that the interest accrues at a rate of

         5% as designated by the new IRS Standards, as of July 1, 2018.

   5. The Debtor wishes to pay the 5% interest to the Internal Revenue Service within the plan

         as this non-dischargeable debt may severely hamper her ability to effectually reorganize

         and jeopardizes her fresh start should the increase not be permitted.
              Case 19-22640-PGH         Doc 43    Filed 01/30/20    Page 2 of 2




   6. In the event that the Internal Revenue Service amends its’ claim, the Debtor retains her

       right to either: file a Motion to Amend the Order on the instant Motion; file a Motion to

       Modify Plan in order to adjust the amount accordingly; or to file an Objection to the

       Amended Proof of Claim.

       WHEREFORE, the Debtor requests the entry of an Order allowing her to pay the

Department of the Treasury – Internal Revenue Service a 5% interest on the priority claim

amount due for the 2015 and 2018 tax periods through the Chapter 13 plan and further relief as

this Court deems just and proper.

       Respectfully submitted on this 30th day of January, 2020.

                                                           VAN HORN LAW GROUP, P.A.
                                                           330 N. Andrews Ave., Suite 450
                                                           Fort Lauderdale, Florida 33301
                                                           (954) 765-3166
                                                           (954) 756-7103 (facsimile)
                                                           chad@cvhlawgroup.com
                                                           By: /s/ Chad Van Horn, Esq.
                                                           Chad Van Horn, Esq.
                                                           FL Bar 64500
